Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55, 58, and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 55: there is no disclosure for a pressure of between “9.6 and 8.6 bar”. In [0170] Applicant discloses between 9.6 and 8.5 bar.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-43 and 49-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Claim terminology is not generally consistent with the use of the terms in the art. For example, in the Claims, Applicant refers to “a feed side and a permeate side”. Typically, the phrases would be feed side and draw side. Furthermore, in the instant claims, the higher osmotic pressure solution (i.e. the raw saline solution) is added to the feed side. Typically, in pressure retarded osmosis, the high osmotic concentrated solution (i.e. draw solution) is added to the draw side (or, the “permeate side” as claimed by Applicant). In the claims, the term “permeate” is not consistent with its use and understanding in the art.
The use of terminology not consistent with the prior art or the general state of the art is confusing.


    PNG
    media_image1.png
    257
    640
    media_image1.png
    Greyscale







Claim 35 recites “a plurality of directional pressure strokes caused by PGp and/or PGr directed from at least one of the permeate stream”. However, PGp is previously defined to be the permeate stream gauge pressure and PGr is defined as the raw saline solution gauge pressure. It is unclear how a pressure value causes a pressure stroke.
Further, it is unclear how a pressure stroke from the permeate stream can be applied to the feed side of the membrane. The permeate stream is on the opposite side of the membrane from the feed side.
Claim 58: Claim 58 recites an inlet/outlet of the permeate side. Claim 35 from which it depends already recites a permeate side inlet/outlet. It is unclear if Claim 58 is referring back to the inlet/outlet of Claim 35 or is claiming a separate inlet/outlet.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35-43, 49-57, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Liberman (US Pub. No. 2007/0246425).
	Claims 35: Liberman teaches a method for cleaning a semi-permeable membrane in a pressure retarded osmosis module, the method comprising:
providing a pressure retarded osmosis module comprising: 
an enclosure, the enclosure comprising a semi-permeable membrane with a feed side and a permeate side, with foulant located on at least the permeate side (Figure 3), 
a raw saline solution having an osmotic pressure POr at a gauge pressure PGr for entering the feed side of the semi-permeable membrane [0011], 
a permeate stream having a gauge pressure PGp and an osmotic pressure POp for entering the permeate side of the semi-permeable membrane [0013], 
wherein at least part of a permeate penetrates from the permeate side of the semi-permeable membrane to the feed side according to a net driving pressure defined by a balance of pressures PGr, POr, POp and PGp (Fig. 3)[0016, 0043], 
wherein a remainder of the permeate exits as a residual permeate stream from the permeate side of the semi-permeable membrane via an outlet [0064](Fig. 3, 28), 

applying, at least periodically, a plurality of directional pressure strokes PGp or PGr directed from at least one of the permeate stream or the residual brine stream to the feed side of the semi-permeable membrane [0012-0016, 0023, 0043, 0095],
applying a pulsed-flow regime in the at least one of the permeate stream or the residual brine stream, thereby increasing shearing force for enhancing evacuation of the foulant [0012-0016, 0023, 0043, 0095].
Liberman teaches that applying the gauge pressure towards the feed side (i.e. from the permeate side) results in separating the accumulated foulant from the membrane surface [0016]. Liberman does not teach that the pulsating gauge pressure application results in mechanical shaking of the semi-permeable membrane for detachment of the foulant. 
However, the application of pulsating gauge pressure [0023, 0043, 0094, 0095] is the same action that results in shaking of the membrane in the instant disclosure. It is understood that applying increased gauge pressure in a pulsating manner to the permeate side of the membrane (i.e. towards the feed side) will result in ‘shaking’ of the membrane which results in lifting of the foulants.
Liberman does not teach that the pulsed-flow regime is applied for up to 120 seconds.
However, Liberman teaches that the pressure is alternated “from time to time”. It is clear that the exact amount of time of the pulses is a result effective variable that would be routinely optimized by the operator depending on the amount and type of foulant. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Liberman et al. do not teach that the module is a pressure retarded osmosis module.
However, Liberman et al. teach that the method can be used to cleaning other nanofiltration and ultrafiltration membrane and any type of energy recovery devices [0121].
One of ordinary skill in the art at the time of the invention would have found it obvious to try Liberman et al.’s method on a pressure retarded osmosis module because pressure retarded osmosis modules fall under the other types of membranes suggested for cross use, therein providing a reasonable expectation of success, and applying a known technique to a known device for improvement to yield predictable results is obvious. 
Claims 36 and 58: Liberman et al. teach wherein the plurality of directional pressure strokes is provided by one or more of: 
a first generator of pressure strokes installed in the residual brine stream, the first generator of pressure strokes configured to release, and stop releasing, the residual brine stream [0023, 0031, PC5]; and 
a second generator of pressure strokes installed in one of an inlet or an outlet of the permeate stream, the second generator of pressure strokes configured to release, and stop releasing, permeate flow from a permeate enclosure [0023, 0029, PD4].
Claim 37: Liberman et al. teach periodically feeding an Additional Solution (AS) having an osmotic pressure POs into the feed side of the semi-permeable membrane, the osmotic pressure POs being less than the osmotic pressure POr of the raw saline solution, thereby creating a net driving pressure that is opposite to pressure retarded osmosis, thereby inducing a reverse osmosis (RO) process to create backward flow of permeate towards the feed side of the 
Claim 38:  Liberman et al. teach periodically feeding an Additional Solution (AS) having an osmotic pressure POs into the permeate side of the semi-permeable membrane, the osmotic pressure POs being greater than the POp, thereby creating a net driving pressure that is opposite to pressure retarded osmosis, thereby inducing a reverse osmosis (RO) process to create backward flow from the feed side of the semi-permeable membrane to the permeate side, thereby lifting the foulant from the permeate side and enhancing evacuation of the foulant [0098].
Claim 39: Liberman et al. teach a pulse generator configured to pump in or discharge from an inlet/outlet of the permeate stream [0029, 0075, 0088].
Claim 40: Liberman et al. teach periodic alternation between pump in of the inlet and/or the outlet of the permeate stream and residual permeate discharge from the permeate side of the semi-permeable membrane [0094, 0096].
Claim 41: Liberman et al. teach wherein the generator is configured to at least periodically pump the permeate simultaneously into the inlet of the permeate stream and the outlet of the permeate stream, followed by simultaneous discharge of the permeate from the inlet of the permeate stream and the outlet of the permeate stream [0029, 0075, 0088](Fig. 3, 28 and 30).
Claim 42: Liberman et al. teach synchronizing the PGp and the PGr to create a pressure that is opposite to pressure retarded osmosis, thereby inducing a reverse osmosis (RO) process to create flow towards the permeate side of the semi-permeable membrane, thereby lifting the foulant and enhancing evacuation of the foulant [0100-0105].
Claim 43: Liberman et al. teach a piston used in the permeate storage tank [0037].

Claim 50: Liberman et al. teach closing the permeate valves in the outlets (Fig. 4, 61A and 63A) for cleaning [0081-0082, 0089]. They teach that the cleaning occurs from “time to time” [0094]. Liberman et al. teach that from time to time, the gauge pressures are alternated to control the net pressure across the membrane resulting in cleaning [0096, 0102]. 
Claims 51 and 53: Liberman et al. teach that from time to time, the gauge pressures are alternated to control the net pressure across the membrane resulting in cleaning [0096, 0102]. They do not teach the specifics of synchronization. However, it was clearly within the ordinary skill of one of ordinary skill in the art at the time of the invention to determine the optimal timing of when to increase and decrease pressure strokes to adjust the net pressure across the membrane. 
Claim 52: Liberman et al. do not teach that the membrane is orientable to either the feed or permeate side. However, it is known in the art that membranes for osmotic separation are either symmetrical or asymmetrical. Using the claimed method to clean a symmetrical membrane orientable to either side would have been obvious to one of ordinary skill in the art in order to apply the method of cleaning to various membrane types.
Claim 54: Additional solution is an embodiment in Liberman et al. but not critical. Therefore, Liberman et al. also teach the embodiment without it.

Claims 56 and 57: Liberman et al. teach the feeding of the AS and the general elements of feeding the solutions to the membrane in order to control the transmembrane net pressure. The specifics of timing as to when the pulses are applied are well-known result effective variables that are routinely optimized based on the specifics of the feed and draw solutions, the fouling, and the membrane condition. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
.
Response to Arguments

Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive.


    PNG
    media_image2.png
    273
    674
    media_image2.png
    Greyscale

In each case, the fundamental structure is the same. A membrane separates two solutions, one having a greater osmotic pressure and the other having less. The behavior of the fluid depends on the pressures exerted on each side of the membrane. Pressure retarded osmosis occurs when a counter pressure is applied against the osmotic gradient, but that counter pressure is not greater than the osmotic pressure gradient and, therefore, flow still occurs from the lower salinity to the higher salinity solution but to a lesser degree.
The Examiner understands the difference between these processes. The point the Examiner makes is that ultimately they are all membrane separation processes. Manipulation of the applied pressure and osmotic gradient controls the flow of fluid across the membrane and the transmembrane pressure.
The Applicant’s Remarks were discussed in depth during the interview held 10/21/2021. 
The Examiner explained that the terminology used in the claim to describe the PRO module and process is inconsistent with the prior art and with the plain meaning of the words. The Examiner acknowledged the references provided but explained how even the references 
For example, Bartholomew, provides schematic drawing C on page 4 demonstrating a PRO module arrangement. Fluid to be treated is introduced as feed on the feed side. Water flux transverses the membrane and enters the permeate side. This occurs due to the osmotic gradient created by the draw solution on the permeate side. Permeate is typically understood as the fluid that crosses the membrane, i.e. is not retained. In the instant claims, the “permeate” is introduced into the membrane as feed. This is completely inconsistent with the very well established meaning in the art of the term “permeate”.
Achili does not use the term “draw side” but they clearly teach the water in a low salinity flows to a high salinity side in PRO modules (abstract). The “high salinity” side is the draw side, a draw solution being a high salinity solution.
Applicant’s arguments with respect to the substantive 103 rejections generically argue that the fact patterns of the instant claims are different than that of the case law, in particular Aller. Aller is applied to support the Examiner’s position that the general conditions of the claims are taught by Liberman et al. and that it was within the routine skill of one of ordinary skill in the art to figure out the optimum timing. Applicant has failed to show that their timing is critical or has any unexpected, or unanticipated benefit. When the prior art suggests varying a variable, it is considered a result effective variable and, without a showing of criticality or unexpected results, would be routinely optimized by one of ordinary skill in the art.
The Examiner explained all these positions to Mr. Aubrey Chen in the interview on 10/21/2021.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 37, 38, and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778